       Case 1:15-cv-05871-KPF Document 177 Filed 07/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KELLY PRICE,

                          Plaintiff,

                   -v.-

THE CITY OF NEW YORK, INSPECTOR
OLUFUNMILO F. OBE, SELVENA
BROOKS, OFFICER ISELAINE
GUICHARDO HERMENE GILDO CRUZ,                      15 Civ. 5871 (KPF)
MTA OFFICER JOHN DOE, LT.
NICHOLAS CORRADO, ROSE PIERRE-                           ORDER
LOUIS, DETECTIVE LINDA SIMMONS,
LIEUTENANT RAYMOND DEJESUS,
OFFICER JOHN STAINES, MTA
OFFICER JANE DOE, SERGEANT
SHEVITZ, OFFICER EMMET,
STEPHEN MEARS, and ALISON
SCHMITT,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On March 20, 2020, the Court scheduled a settlement conference in this

matter for April 3, 2020. (Dkt. #172). Then, on March 25, 2020, in light of the

COVID-19 Pandemic and restrictions on access to the Courthouse, the Court

adjourned the settlement conference sine die. (Dkt. #175). On July 3, 2020,

the Court received an email from Plaintiff, which the Court had docketed at

Dkt. #176, requesting that the settlement conference is restored to the Court’s

calendar soon. Plaintiff also inquires as to what she should prepare for the

settlement conference. (See Dkt. #176).

      The Court understands Plaintiff’s desire to hold the settlement

conference. However, the Court also understands that defense counsel has not
       Case 1:15-cv-05871-KPF Document 177 Filed 07/07/20 Page 2 of 2



had access to their office for some time during the Pandemic and that an in-

person settlement conference is not feasible at this time. Accordingly, the

Court will further refrain from scheduling the settlement conference until all

parties can appear in person for the conference. Plaintiff is, however, free to

present new discovery to defense counsel and the parties are, of course, free to

discuss settlement without the Court’s assistance in the meantime.

      SO ORDERED.

Dated: July 7, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge



  A copy of this Order was mailed by Chambers to:
   Kelly Price
   534 W. 187th Street
   Apt. #7
   New York, NY 10033

   and by email at
   gorgeous212@gmail.com




                                        2
